EXHIBIT 10.1
SEPARATION AGREEMENT AND RELEASE
     THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”), by and between Walter
Turek (“Employee” or “you”) and PAYCHEX, INC. (the “Company”) and its parents,
subsidiaries, divisions, affiliates, and/or related business entities, and with
respect to each of them, their predecessors, successors and assigns, employee
benefit plans or funds, and with respect to each such entity, all of its or
their past and/or present shareholders, directors, officers, attorneys,
fiduciaries, agents, trustees, administrators, employees and assigns, whether
acting on behalf of the Company or in their individual capacities (collectively
the “Company Entities”) is made on August 18, 2009.
     1. SEPARATION DATE.
          a. You acknowledge that your retirement date, which shall be your last
day of employment with the Company, will be May 31, 2009 (the “Separation
Date”). From the date hereof through the Separation Date (the “Notice Period”),
you shall continue to be an at-will employee of the Company and conditioned on
your continued satisfactory performance, the Company will, during the Notice
Period, continue to pay you your regular base salary and continue to provide you
with those benefits that you were eligible to receive prior to the date hereof;
provided that (i) you comply with your obligations as an employee of the
Company, including, but not limited to, your duty of undivided loyalty and those
duties enumerated herein and (ii) you do not engage in any conduct that is
determined by the Company to have been detrimental. During the Notice Period the
Company may, at its sole discretion, choose to discontinue or otherwise limit
your access to confidential information and/or elect to: (i) require you to
continue to perform your regular and/or alternative duties; (ii) require you to
discontinue your duties, in whole or in part; and/or (iii) require you to aid
and assist in the transition process associated with your departure.
          b. After the Separation Date, you shall not represent yourself as
being an employee, officer, agent or representative of the Company for any
purpose and you shall have no authority or power to act on behalf of the Company
or to hold yourself out as an officer or agent of the Company. The Separation
Date shall be the termination date of your employment for purposes of
participation in and coverage under all benefit/pension plans and programs
sponsored by or through the Company Entities. You agree to submit all requests
for reimbursable business expenses incurred prior to the Separation Date for
reimbursement no later than one week following the Separation Date (all such
reimbursement requests shall otherwise be in accordance with Company’s usual
guidelines and practices).
          c. The Company will compensate you for accrued but unused paid time
off benefits (totaling $48,350.40, representing your 240 unused paid time off
hours), less applicable tax withholdings and ordinary payroll deductions,
through the Separation Date, and Employee will receive such payment within
thirty (30) days of the Separation Date.
          d. Except as otherwise expressly provided for herein, you affirm that
you have been paid and/or have received all compensation, bonuses, severance
and/or benefits to which you may have been entitled during the period of
employment with the Company Entities, including any payments or benefits you may
have been entitled to and you shall not be entitled to

1



--------------------------------------------------------------------------------



 



any other compensation, severance, equity or option payments, incentives,
bonuses, awards or any other form of payment or benefits from any of the Company
Entities, either with respect to prior years or service or your employment in
2009. Notwithstanding the foregoing, you shall remain entitled to (i) any bonus
for which you may eligible and that is otherwise earned by you for fiscal 2009,
subject to the terms of the bonus plan and the discretion of the Governance and
Compensation Committee; (ii) your restricted stock and option awards to the
extent vested as of the Separation Date (or any earlier termination date) and
(iii) your accrued and vested balance in the Company’s non-qualified and
unfunded deferred compensation plan (the “Deferral Plan”). Your rights with
respect to the exercise of any vested stock options shall be governed by the
terms of the applicable option grant and plan. Amounts payable to you under the
Deferral Plan shall be paid to you in accordance with your prior election and
otherwise subject to the terms of such plan. Furthermore, for purposes of the
Paychex, Inc. 401(k) Retirement Plan (referred to as the “Plan”), Employee will
be considered a terminated employee as of June 1, 2009. As such, contributions,
vesting, matches and other service based benefits, rights and features accorded
to employees will terminate as of end of business on May 31, 2009. All the terms
and conditions of the Plan will be governed by the controlling plan documents.
The Plan has not been modified in any way by this Agreement. Nothing in the
Agreement is intended to waive or release Employee’s ability to receive benefits
in accordance with the Plan.
     2. CONSIDERATION. In consideration of and exchange for your release and
waiver of all claims against the Company Entities and your compliance with all
other terms and conditions of this Agreement and conditioned on your
satisfactory completion of service during the Notice Period, the Company agrees
to provide you with the following “Consideration”:
          a. The Company shall pay you two-hundred ten thousand four-hundred
seventy dollars ($210,470.00) (less applicable taxes and withholdings), payable
in bi-weekly installments over six (6) months in accordance with the Company’s
payroll policy (the “Payment”). The Payment will be payable, minus applicable
tax withholdings, beginning not later than ten (10) business days following the
Effective Date of the annexed General Release following your Separation Date.
Notwithstanding anything herein to the contrary, the Company may withhold any
further payments to you hereunder in the event the Company determines that you
have breached the material terms of the General Release or have violated any of
your other continuing obligations hereunder, including the post termination
obligations set forth in section 7 and the cooperation provisions set forth in
section 9. The Payment shall not constitute compensation for any purpose under
any retirement plan maintained by the Company Entities. In the event of your
death or incapacity, the Payment shall be made to your estate or personal
representative, as applicable, subject to the delivery and effectiveness of the
General Release signed by your estate or personal representative, as applicable.
          b. If you timely elect COBRA coverage for yourself and/or your
eligible dependents, the Company will pay the premiums for such coverage for six
(6) months following the Effective Date of the annexed General Release following
your Separation Date (or until you secure health coverage through employment
with another entity or you are no longer eligible for COBRA coverage, if
earlier). In addition, following the six (6) months coverage period, you may be
eligible to elect to continue health coverage on a self-pay basis in accordance
with your rights and obligations under COBRA. Information regarding your rights
under COBRA will be provided to you under separate cover.

2



--------------------------------------------------------------------------------



 



          c. You acknowledge and agree that the Consideration provided to you
under this Agreement exceeds any payment, benefit, or other thing of value to
which you might otherwise be entitled under any policy, plan or procedure of the
Company and/or any agreement between you and the Company.
     3. GENERAL RELEASE OF ALL CLAIMS.
          a. No later than twenty-one (21) days from the date hereof, you agree
to execute and not revoke the General Release attached as Annex A.
          b. In order to be entitled to the payments and benefits set forth in
section 2 hereof, you must re-execute and not revoke the General Release
attached as Annex A on or after the Separation Date. You will again have the
opportunity to consider for twenty-one (21) days whether to re-execute this
Agreement. If the General Release is not re-executed on or within twenty-one
(21) days after the Separation Date, the Company shall have no further
obligations under this Agreement and all further payment obligations shall
terminate. This in no way affects your prior General Release. By your
re-execution of the General Release, the release set forth therein shall be
deemed to cover any claims which you have, may have had, or thereafter may have
existing or occurring at any time on or before the date on which you re-execute
the General Release.
     4. RESIGNATIONS. Effective as of the Separation Date (or earlier if your
employment is terminated), you agree to resign from all board seats and any
other positions that you hold in connection with your employment by or service
in connection with any of the Company Entities and to execute the omnibus
resignation letter attached as Annex B and any implementing documentation that
the Company may request in connection with such resignations.
     5. RESPONSE TO LEGAL PROCESS. Nothing in this Agreement shall preclude you
from providing truthful information to a government agency, or in response to a
valid subpoena, or as otherwise required by law.
     6. NON-ADMISSION OF WRONGDOING. This Agreement is not intended, and shall
not be construed, as an admission that any of the Company Entities have violated
any law (statutory or decisional), ordinance or regulation, breached any
contract or policy, or committed any wrong whatsoever against you.
     7. POST TERMINATION OBLIGATIONS.
          a. Your Existing Confidential Information and Non-Solicitation
Agreement-You acknowledge that by virtue of your long standing employment by the
Company as Senior Vice President, Sales and Marketing, you have had unfettered
access to a range of sensitive and confidential information regarding the
business operations, strategies, customers, prospects, employees and finances of
the Company and its affiliates. You acknowledge that you are bound by the terms
of the PAYCHEX “Employee Confidential Information and Non-Solicitation
Agreement,” as signed by you on June 18th, 1992 (a copy of which is attached as
Exhibit A, the “Confidentiality Agreement”), through the Separation Date and for
eighteen (18) months thereafter, and that the provisions of the Confidentiality
Agreement shall continue in full force

3



--------------------------------------------------------------------------------



 



and effect following the Separation Date. In particular, and in consideration of
the terms of this Agreement and your prior employment with the Company, you
agree that the non-solicitation provisions of Section (4) of the Confidentiality
Agreement shall apply, without limitation, to (i) customers or prospects of the
Company who were solicited or serviced directly by you or where you supervised,
directly or indirectly, in whole or in part, the solicitation or servicing
related to such customers or prospects and (ii) to any former customer of the
Company or its affiliates who was such within one (1) year prior to your
termination of employment and who were solicited or serviced directly by you or
where you supervised, directly or indirectly, in whole or in part, the
solicitation or servicing related to such customers. You agree further that
during the eighteen (18) month period following your termination of employment
you shall not induce or otherwise recommend to any third party, including, but
not limited to, referral resources, retailers, vendors, suppliers, customers (or
any other provider or recipient of goods or services to or from the Company
Entities), that they terminate or diminish their business relationship with the
Company or its affiliates or undertake any other action that would, directly or
indirectly, be materially detrimental to the Company or its affiliates’
relationships with these entities or that could otherwise interfere with the
Company or its affiliates’ business.
          b. Non-Competition. You agree that through the Separation Date and for
a period of six (6) months thereafter, you will not directly or indirectly
engage in, have any equity interest in (except to the extent you own less than
two percent (2%) of the outstanding shares of a publicly traded company), or
manage or operate any person, firm, corporation, partnership or business
(whether as a director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) that engages in any business or
activity which competes with any business that, as of the Separation Date, the
Company Entities are engaged in, or have taken affirmative steps to engage in,
anywhere in the world in which the Company does business. You agree that during
this non-compete period, you will notify the Company’s Chief Legal Officer in
writing regarding the nature and scope of any proposed employment opportunity
you may be considering and before entering into such employment will apprise any
prospective employer in writing of your post-termination obligations under this
Agreement.
          c. Non-Disparagement. The parties agree that they will not disparage
or defame or encourage or induce others to disparage or defame Employee, the
Company, or any of the Company Entities, including comments that would adversely
affect or damage in any manner (or otherwise portray in a false or negative
light) the conduct of the business of, or business reputation of, any of the
Company Entities or any of their officers, executives or personnel.
          d. Damages. The parties acknowledge that the damages resulting from
your breach of the provisions of Section (7)(a) above and your breach of the
provisions of Sections (4) and (5) of the Confidentiality Agreement are
impossible to calculate in advance with any specificity and that the parties
have agreed to the following liquidated damages formula as a reasonable estimate
of damages to be incurred by the Company as a result of such a breach: (I) in
the event of your breach of Section (7)(a) of this Agreement and Section (4) of
the Confidentiality Agreement, an amount equal to 150% of the annualized
revenues of the solicited customer (measured by the average of the last three
(3) months’ fees payable by such customer to the Company before termination of
its relationship with the Company); (II) in the event of your breach of Section
(5) of the Confidentiality Agreement with respect to any sales representative of
the Company or its affiliates, an agreed upon sum equal to 150% of the greater

4



--------------------------------------------------------------------------------



 



of (i) the annualized sales revenue attributed by the Company to such sales
representative for the year in which his/her employment terminated or (ii) the
annual sales revenue attributed by the Company to such sales representative for
the immediately preceding full fiscal year; and (III) in the event of your
breach of Section (5) of the Confidentiality Agreement with respect to any other
employee of the Company or its affiliates, an agreed upon sum equal to 100% of
annual compensation including but not limited to salary, commission and bonus,
as applicable, measured by the twelve month period immediately preceding the
employee’s termination of employment with the Company.
          e. Additional Remedies. Nothing in this Agreement shall affect the
right of the Company to enforce any other remedies that might be available to it
with respect to your violation of any non-competition, non-solicitation, or
confidentiality obligation, or with respect to your engagement in any
post-termination detrimental conduct, including, without limitation, any
provision under any equity plan or award agreement, or under any deferred
compensation plan providing for the forfeiture of any equity award or amounts
deferred or the repayment of any gain realized in connection with the exercise
of any previously granted options.
     8. RETURN OF PROPERTY. On or before the Separation Date you shall comply in
all respects with the Confidentiality Agreement and shall immediately return to
the Company all property belonging to the Company and/or the Company Entities,
including but not limited to laptop, cell phone, keys, card access to the
building and office floors, internal policies and other confidential business
financial information and documents, such as files and material in your
possession (including any computers, pagers, Blackberry, cellular phones, etc.),
and all copies of computerized databases and related materials regarding the
Company Entities.
     9. COOPERATION. You agree that it is an essential term and condition of
this Agreement that you cooperate with the Company Entities and its counsel
(i) with respect to all matters, for which you had responsibility or oversight
while employed and (ii) any claims and/or lawsuits involving the Company
Entities of which you may have particular knowledge or in which you may be a
witness, and following your termination of employment, you agree to fully
cooperate with, and make yourself available to respond to inquiries from,
representatives of any of the Company Entities regarding any matters arising
during the course of your employment or in connection with any investigation,
administrative proceeding, arbitration, mediation or litigation (each, a
“Proceeding”) relating to any matter arising during the course of your
employment or of which you have knowledge, including without limitation any
Proceeding relating to E-Chx, Inc. and/or Rapid Payroll, Inc.. Such cooperation
includes meeting the Company Entities’ representatives and counsel to disclose
such facts as you may know, preparing with the Company Entities’ counsel for any
deposition, trial, hearing or other proceeding; attending any deposition, trial,
hearing or other proceeding to provide truthful testimony; and providing other
assistance to the Company Entities and to the Company Entities’ counsel as may,
in the judgment of the Company Entities’ counsel, be necessary. You agree that,
in the event you are subpoenaed or otherwise required by any person or entity
(including, but not limited to, any government agency) to give testimony or
produce documents (in a deposition, court proceeding or otherwise) which in any
way relates to your employment by the Company, you will, to the extent not
legally prohibited from doing so, give prompt notice of such request to the
Chief Legal Officer of the Company so that the Company may contest the right of
the requesting person or entity to such disclosure before making such
disclosure. Nothing in this

5



--------------------------------------------------------------------------------



 



provision shall require you to violate your obligation to comply with valid
legal process. The Company will not pay any consulting, per diem, or
professional fees for cooperation in such matters; provided, however, the
Company shall pay for or directly reimburse you for your reasonable
out-of-pocket expenses incurred pursuant to this section 9 (including but not
limited to reasonable travel expenses), in each case incurred with the prior
written approval of the Company.
     10. MATERIAL BREACH. Any breach of the provisions of Paragraphs 4, 7, 8
and/or 9 above, shall be considered a material breach of this Agreement. In the
event that you have committed a material breach of this Agreement, in addition
to any remedies available to the Company under the Confidentiality Agreement,
you consent to the entry of injunctive relief against yourself, in addition to
the Company Entities’ right to pursue any and all of their remedies under the
law. You further agree that the Company Entities may obtain injunctive relief
without the posting of a bond. The parties further agree that, in the event the
Company Entities prevail in pursuing their legal remedies against you as a
result of your breach of this Agreement or the Confidentiality Agreement, you
shall pay and reimburse the Company Entities for their attorneys’ fees and costs
incurred in any such action.
     11. REFERENCES; PUBLIC STATEMENTS. All inquiries relating to your
employment with the Company shall be directed to the Vice President of
Organizational Development. You agree to make no public statements or comments
to the media regarding your separation of employment from the Company.
     12. GOVERNING LAW AND ENFORCEMENT. This Agreement shall be construed and
enforced in accordance with the laws of the State of New York without regard to
the principles of conflicts of law. Additionally, any action concerning this
Agreement shall be commenced exclusively in the state courts of Monroe Country,
New York or United States District Court for the Western District of New York,
in Rochester, New York. Both parties consent to the exclusive jurisdiction of
such state and federal courts and waive any claim under the doctrine of forum
non conveniens.
     13. ENTIRE AGREEMENT. You understand that, except as otherwise provided
herein, this Agreement constitutes the complete understanding between the
Company and you, and, supersedes any and all agreements, understandings, and
discussions, whether written or oral, between you and any of the Company
Entities, except that any indemnification rights you were provided as an officer
of the Company will survive this Agreement. No other promises or agreements, or
modifications, waivers or amendments to this Agreement, shall be binding unless
in writing and signed by both the Company and you after the execution of this
Agreement. This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which counterparts, when
executed together, shall constitute but one and the same Agreement. The parties
further agree that if any part or any provision of this Agreement is determined
to be invalid or unenforceable under applicable law by a court of competent
jurisdiction, that part shall be ineffective to the extent of such invalidity
only, without in any way affecting the remaining parts of said provision or the
remaining provisions of the Agreement.

6



--------------------------------------------------------------------------------



 



     14. ACKNOWLEDGMENTS. You acknowledge that you: (a) have carefully read this
Agreement in its entirety; (b) are hereby advised by the Company, in this
writing, to consult with an attorney of your choice before signing this
Agreement; (c) fully understand the significance of all of the terms and
conditions of this Agreement and have discussed them with an attorney of your
choice, or have had a reasonable opportunity to do so; and (d) are signing this
Agreement voluntarily and of your own free will and agree to abide by all the
terms and conditions contained herein.
     15. 409A Considerations. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed on Employee by Code
Section 409A or any damages for failing to comply with Code Section 409A
hereunder or otherwise. The reimbursement payment for costs, expenses or in-kind
benefits provided for under Section 2(b) of this Agreement or otherwise, except
as permitted by Code Section 409A, shall (i) be made no later than the end of
the calendar year following the calendar year in which such costs, expenses or
in-kind benefits were incurred or provided; (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during any taxable year shall
not affect the amounts of expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year (other than with regard to a
limit related to the period in which an arrangement is in effect (other than
with regard to a limit related to the period in which the arrangement is in
effect with regard to an arrangement subject to Section 105(b) of the Code), and
(iii) the reimbursement or in-kind benefit cannot be liquidated or exchanged for
any other benefit.
     IN WITNESS WHEREOF, the parties hereto have approved and executed this
Agreement as of the dates set forth below:

                    THE COMPANY       EMPLOYEE  
 
                 
BY:
  /s/ Jonathan J. Judge       BY:   /s/ Walter Turek  
 
                 
 
  Name: Jonathan Judge           Walter Turek  
 
  Title: President and Chief Executive Officer              

7